Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 01/12/2021 with claim 16-32 are pending in the Application   
 
Reason for allowance
 
 
2	Claims 16-30 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed substrate for an RF device having the limitations:
--“the insulating layer being arranged on a support layer based on semiconductor material, 
said support layer being provided with a structure for blocking eddy currents 
likely to be generated by an RF circuit for being disposed on the substrate,
 said blocking structure being formed by a plurality of junctions for blocking flow of eddy currents, said blocking structure comprising,
 in a segment doped according to a doping of a first type, in particular P or N, a plurality of distinct doped regions having a doping of a second type opposite to the first type, in particular N or P, said doped regions having a doping of the second type being each entirely surrounded by a zone of said doped segment and with a doping of the first type, and 
said regions having a doping of the second type and each making a given pattern
formed by at least one first branch and at least one second branch making a non-zero angle with said first branch,
 said given pattern being entirely surrounded by said zone of said doped segment and with a doping of the first type, 
the given pattern and distribution of said doped regions in said doped segment being provided such that:
 in a first direction parallel to the first axis and passing through said structure, said 
structure comprises one or more first junctions,
m a second direction orthogonal to the first direction and passing through said structure, said structure comprises one or more second junction(s),
in at least a third direction making a non-zero angle with said first and second directions and passing through said structure, said structure comprises one or more third junctions. “--.
In combination with all other limitations as recited in claim 16
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION
4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Wu et al. (US 2015/0171087) discloses a Semiconductor Device Structure and Method for Manufacturing the Same.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897